IN THE SUPREME COURT OF THE STATE OF NEVADA


 BRIAN KERRY O'KEEFE,                                    No. 84511
                   Appellant,
               vs.
 THE STATE OF NEVADA,
                                                               FILED
                          Respondent.                          APR 2 9 2(J22
                                                               1_17_ADET14 A BROWN
                                                            CLERK OF SUPREME COURT
                                                                      6-t-LAA-61.
                     ORDER DISMISSING APPEAL                    F)EPUTY CLERK


            This is a pro se appeal from an order denying a motion for relief
from judgment. Eighth Judicial District Court, Clark County; Erika D.
Ballou, Judge.
            Because no statute or court rule permits an appeal from an
order denying a motion for relief from judgment in a criminal matter, we
lack jurisdiction. Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135
(1990). Accordingly, we
            ORDER this appeal DISMISSED.



                                                    J.
                          Hardesty


       .4446^—t°           , J.
Stiglich                                  Herndon



cc:   Hon. Erika D. Ballou, District Judge
      Brian Kerry O'Keefe
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk


                                                                     (9?- )3703